—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 18, 1990 (People v Lopez, 162 AD2d 621), affirming (1) a judgment of the Supreme Court, Kings County, rendered May 28, 1987, under Indictment No. 5910/85 and (2) a judgment of the same court, also rendered May 28, 1987, as amended March 30, 1988, under Indictment No. 6141/85.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Miller and Thompson, JJ., concur.